DETAILED ACTION
This office action response the amendment application on 01/21/2022.
Claims 31, 35, 36, 37-41, 43-45, and 47-50 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (lDSs) submitted on November 19, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
This is in response to the amendments filed on 21 January, 2022.  Claims 31, 35, 36, 43, 44-45, 47-48, and 50 have been amended. Claims 1-30, 32-34, 42, 46, have been withdrawn from consideration.  Claims 31, 35, 36, 37-41, 43-45, and 47-50 are pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 31, 48, and 50 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 36, 41, 45 and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2007/0086342), hereinafter “D1”,   in view of Deng et al. (U.S. Patent Application Publication No. 2019/0104549), (“D2”, hereinafter). 
As per Claim 31, D1 discloses a base station (see, e.g., communication between the network device and mobile station, [0067]) comprising: 
a memory storing instructions ([see, the network device has at least memory, [0067]); and 
one or more processors configured to execute the instructions to obtain a Medium Access Control (MAC) Protocol Data Unit (PDU) ([see, a mobile station utilizes a MAC-protocol data unit (PDU), [0006], and Fig. 1a); and 
transmit the MAC PDU in downlink, wherein the MAC PDU includes a MAC header, the MAC header ([see, the MAC-PDU is composed of a MAC header, [0047], and Fig. 1a, 3) includes a first region in which one or more first identifiers and one or more second identifiers is arranged ([see, he MAC-PDU must have a MAC-SAP identifier (a first region), and an RLC-U identifier (second identifiers), [0063], and Fig. 3), and each of the one or more first identifiers and the one or more second identifiers used for corresponding one of a plurality of terminal apparatuses communicating with the base station ([see, , the MAC-PDU includes a frame format identifier. Also, a mobile identifier is included in the MAC-PDU for in-band user identification for the RACH or FACH, [0064], and Fig. 3), and 
the one or more first identifiers are arranged ahead of the one or more second identifier in the first region, the second region is arranged ahead of the first region in the MAC header ([see, the MAC-PDU includes a frame format identifier. Also, a mobile identifier is included in the MAC-PDU for in-band user identification for the RACH or FACH, [0064], and Fig. 3),
D1 doesn’t appear explicitly disclose: a second region which beam related information corresponding to each of the one or more first identifiers is arranged, and  
the beam related information corresponding to each of the one or more first identifiers includes one or more beam indicators respectively used by corresponding one of the terminal apparatuses to select a beam.  
However, D2 discloses a second region which beam related information corresponding to each of the one or more first identifiers is arranged ([see, e.g., wherein the MAC PDU header includes RABFI may be used as an identifier, the beam related information (such as, random access beamforming index (RABFI) is disclosed [0355-0357], and Fig. 24-25]), and  
the beam related information corresponding to each of the one or more first identifiers includes one or more beam indicators respectively used by corresponding one of the terminal apparatuses to select a beam ([see, e.g., the beam related information (such as, random access beamforming index (RABFI) is may be used as an identifier for the selected beam disclosed [0355-0357], and Fig. 24-25]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide adapt to the channel condition results improved robustness of the data transmissions due to spatial diversity (D2, ¶ [0177]).
As per Claim 36, D1 and D2 disclose the base station according to claim 31, and D1 appears to be silent to the instant claim, and however D2 further discloses wherein each of the first and second of identifiers is included in a first type of sub-header in the MAC header, and the beam related information corresponding to each of the one or more first identifiers is included in a second type of sub-header in the MAC header ([see, e.g., the beam related information (such as, random access beamforming index (RABFI) is may be used as an identifier for the selected beam disclosed [0355-0357], and Fig. 24-25]). In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide adapt to the channel condition results improved robustness of the data transmissions due to spatial diversity (D2, ¶ [0177]).
As per Claim 41, D1 and D2 disclose the base station according to claim 38, and D1 appears to be silent to the instant claim, and however D2 further discloses wherein the third type of subheader includes a backoff indicator ([see, e.g., the MAC PDU includes plurality of identifiers, which include beam related information (such as, random access beamforming index (RABFI)/random access preamble identifier (RAPID) and backoff indictor sub header,  [0035, 0092, 0151], and Fig. 24-26]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide adapt to the channel condition results improved robustness of the data transmissions due to spatial diversity (D2, ¶ [0177]). 
As per Claim 45, D1 and D2 disclose the base station according to claim 31, and D1 appears to be silent to the instant claim, and however D2 further discloses wherein the beam related information corresponding to each of the one or more first identifiers is information related to an uplink transmit beam corresponding to each of the one or more first identifiers ([see, e.g., the MAC PDU includes plurality of identifiers, which include beam related information (such as, random access beamforming index (RABFI)/random access preamble identifier (RAPID) and backoff indictor sub header,  [0035, 0092, 0151], and Fig. 24-26]).
As per Claim 47, D1 and D2 disclose the base station according to claim 31, and D1 further discloses wherein the MAC PDU is a response corresponding to access from the plurality of terminal apparatuses ([see, e.g., a plurality of medium access control headers to a plurality of medium access control-service data units for data transfer between a mobile station and network disclosed, abstract, [0018]]).  
As per Claim 48, D1 discloses a terminal apparatus (see, e.g., communication between the network device and mobile station, [0067]) comprising: 
a memory storing instructions ([see, the network device has at least memory, [0067]); and one or more processors configured to execute the instructions to receive, from a base station, a Medium Access Control (MAC) Protocol Data Unit (PDU) in downlink ([see, a mobile station utilizes a MAC-protocol data unit (PDU), [0006], and Fig. 1a); and the MAC PDU includes a MAC header ([see, the MAC-PDU is composed of a MAC header, [0047], and Fig. 1a, 3), 
the MAC header includes a first region in which one or more first identifiers and one or more second identifiers is arranged ([see, he MAC-PDU must have a MAC-SAP identifier (a first region), and an RLC-U identifier (second identifiers), [0063], and Fig. 3), and 
each of one or more first identifiers and the one or more second identifiers used for corresponding one of a plurality of terminal apparatuses communicating with the base station ([see, , the MAC-PDU includes a frame format identifier. Also, a mobile identifier is included in the MAC-PDU for in-band user identification for the RACH or FACH, [0064], and Fig. 3), and, the one or more first identifiers are arranged ahead of the one or more second identifier in the first region ([see, the MAC-PDU includes a frame format identifier. Also, a mobile identifier is included in the MAC-PDU for in-band user identification for the RACH or FACH, [0064], and Fig. 3). 
D1 doesn’t appear explicitly disclose: the second region is arranged ahead of the first region in the MAC header a second region which beam related information corresponding to each of the one or more first identifiers is arranged, and the beam related information corresponding to each of the one or more first identifiers includes one or more beam indicators respectively used by corresponding one of the plurality of terminal apparatuses to select a beam. 
 However, D2 discloses a second region which beam related information corresponding to each of the one or more first identifiers is arranged ([see, e.g., wherein the MAC PDU header includes RABFI may be used as an identifier, the beam related information (such as, random access beamforming index (RABFI) is disclosed [0355-0357], and Fig. 24-25]), and  
the beam related information corresponding to each of the one or more first identifiers includes one or more beam indicators respectively used by corresponding one of the terminal apparatuses to select a beam ([see, e.g., the beam related information (such as, random access beamforming index (RABFI) is may be used as an identifier for the selected beam disclosed [0355-0357], and Fig. 24-25]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide adapt to the channel condition results improved robustness of the data transmissions due to spatial diversity (D2, ¶ [0177]).
As per Claim 50, is the method claim corresponding to the apparatus claim 48 that has been rejected above.  Applicant attention is directed to the rejection of claim 48.  Claim 50 is anticipated by method being performed by the apparatus above and therefore is rejected under the same rational as claim 48.
As per Claim 49, D1 and D2 disclose the terminal apparatus according to claim 48, and D1 appears to be silent to the instant claim, and however D2 further discloses wherein the obtaining section is configured to obtain beam related information corresponding to the identifier used for the terminal apparatus in a case where the identifier used for the terminal apparatus is included in the one or more identifiers ([see, e.g., a beam presence indicator channel may carry information regarding the identity of the beam, [0203-0206], and Fig. 23-26]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide adapt to the channel condition results improved robustness of the data transmissions due to spatial diversity (D2, ¶ [0177]).

 Claims 35, 37- 40, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further Li et al. (U.S. Patent Application Publication No. 2015/0163695), (“D3”, hereinafter). 
As per Claim 35, D1 and D2 disclose the base station according to claim 31, and D1 appears to be silent to the instant claim, and however D2 further discloses the MAC PDU includes the beam related information corresponding to each of M (1 < M < N) identifiers included in the plurality of identifiers ([see, e.g., wherein the MAC PDU header includes RABFI may be used as an identifier, the beam related information (such as, random access beamforming index (RABFI) is disclosed [0355-0357], and Fig. 24-25]). D1 doesn’t appear explicitly disclose: wherein the first and second identifiers is N (N > 2) identifiers, the MAC header includes the second region in which the beam related information corresponding to each of the M identifiers is arranged, and m-th (1 < m < M) beam related information in an order within the second region corresponds to an m-th identifier in an order within the first region; the MAC PDU includes the beam related information corresponding to each of M (1 < M < N) identifiers included in the plurality of identifiers.
However, D3 further discloses wherein the first and second of identifiers is N (N > 2) identifiers ([see, e.g., logical channel identifier LCID field, “R”, and “E” field disclosed, [0029,0039-0041], and Fig. 2]), the MAC header includes the second region in which the beam related information corresponding to each of the M identifiers is arranged ([see, e.g., a subheader, which is the MAC header includes the second region, logical channel identifier LCID field, “R”, and “E” field disclosed, [0029,0039-0041, 0111], and Fig. 2]), and m-th (1 < m < M) beam related information in an order within the second region corresponds to an m-th identifier in an order within the first region ([see, [0029,0039-0041], and Fig. 2]). In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide efficient data transmission results improve reliability and throughput of data transmission of the user equipment (D3, ¶ [0004]).
 As per Claim 37, D1 and D2 disclose the base station according to claim 36, and D1 doesn’t appear explicitly disclose: wherein the first type of subheader includes first indication information, and the second type indication information of subheader includes second indication information different from the first indication information. 
However, D3 discloses wherein the first type of subheader includes first indication information, and the second type indication information of subheader includes second indication information different from the first indication information ([see, the reserved bits in each subheader in the header (i.e., the MAC header) of the MAC PDU disclosed,  [0110-0112, 0119-0121], and Fig. 2]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide efficient data transmission results improve reliability and throughput of data transmission of the user equipment (D3, ¶ [0004]).
As per Claim 38, D1 and D2 disclose the base station according to claim 37, and D1 doesn’t appear explicitly disclose: wherein the MAC header includes a third type of subheader, and the third type of subheader includes third indication information different from the first indication information and the second indication information.
However, D3 discloses wherein the MAC header includes a third type of subheader, and the third type of subheader includes third indication information different from the first indication information and the second indication information ([see, One subheader includes a field having two reserved bits (R), a 1-bit extension (E) field, i.e., an E field, and a 5-bit LCID field disclosed, [0110-0112, 0119-0121], and Fig. 2]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide efficient data transmission results improve reliability and throughput of data transmission of the user equipment (D3, ¶ [0004]).
 As per Claim 39, D1 and D2 disclose the base station according to claim 37, and D1 doesn’t appear explicitly disclose: wherein the second region does not include a first subheader in the MAC header.
However, D3 discloses wherein the second region does not include a first subheader in the MAC header ([see, the MAC PDU includes a MAC header, a MAC payload portion and optional padding disclosed, [0110-0112], and Fig. 1-2]). In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide efficient data transmission results improve reliability and throughput of data transmission of the user equipment (D3, ¶ [0004]).
   As per Claim 40, D1 and D2 disclose the base station according to claim 39, and D1 doesn’t appear explicitly disclose: wherein the MAC header includes a third type of subheader, and the third type of subheader includes the second indication information, and the third type of subheader is the first subheader in the MAC header. 
However, D3 discloses wherein the MAC header includes a third type of subheader, and the third type of subheader includes the second indication information, and the third type of subheader is the first subheader in the MAC header ([see, different type of subheader in the MAC header disclosed, [0110-0112], and Fig. 1-2]).  In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide efficient data transmission results improve reliability and throughput of data transmission of the user equipment (D3, ¶ [0004]).
As per Claim 43, D1 and D2 disclose the base station according to claim 31, and D1 doesn’t appear explicitly disclose: wherein the MAC PDU includes a MAC payload, and the MAC payload includes a fourth region in which the data corresponding to each of the first, and second identifiers is arranged. 
However, D3 discloses wherein the MAC PDU includes a MAC payload, and the MAC payload includes a fourth region in which the data corresponding to each of the first, and second identifiers is arranged ([see, the MAC PDU includes a MAC header, a MAC payload or data portion and optional padding disclosed, [0110-0112], and Fig. 1-2]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide efficient data transmission results improve reliability and throughput of data transmission of the user equipment (D3, ¶ [0004]).
    As per Claim 44, D1, D2 and D3 disclose the base station according to claim 43, and D1 appears to be silent to the instant claim, and however D3 further discloses wherein the first and second identifiers are N (N > 2) identifiers, and  n-th (1 < n < N) data in an order within the fourth region corresponds to an n-th identifier in an order within the first region ([see, e.g., a subheader, which is the MAC header includes the second region, logical channel identifier LCID field, “R”, and “E” field disclosed, [0029,0039-0041, 0111], and Fig. 2]). 
 In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide efficient data transmission results improve reliability and throughput of data transmission of the user equipment (D3, ¶ [0004]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468      

/KHALED M KASSIM/Primary Examiner, Art Unit 2468